Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 1 of 16




             EXHIBIT 1
                              Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 2 of 16
                                                                                                                                                                               COO474752
                                                        COLUMBIA UN1VERSITY FACI1ITIES
                                                        UNIVERSITY APARTMENT HOUSING
                                                400 WEST 119TH STREET NEW YORK, NEW YORK 10027                                                               IIIIIIII IIIIII IIIII Ill lllll lllll lllll lllll lllll llll llll
                                                                                                                                                              * C O O 4 7 4 7 5 2 *
                                         OFFER OF ASSIGNMENT AND OCCUPANCY AGREEl\1ENT


          NAME        AST,FIRST;M.I.                                                                                                                      COLUMBIA ID NO
          Politis, Irene, S


        IPRESENT HOME ADDRESS.                   .                                                                                                     · 1 PRESENT PHONE                          •                     1



                                                                                                                                                         GRADUATION DATE
          General Studies                                                                                                                                 05/31/21


        CUEMAIL: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - -

        1 AGREE TO OCCUPY:
                                      ADDRESS                                                                                                UN1T.NO.                   ·.·SINGLE/DOUBLE ....
                                      130 Morningside Drive                                                                                  50


                                      OCCUPANCY PERJOD .· .· ·        .··· .. ·.:
                                                                                        ··•   ·.    . ·· ..   ...       ... :.··: .:   . .   .·   :·.-·::.:::_ RESERVATION DEPOSIT
                                                     07/20/18                                      05/31/19                                                        $1,000.00
                                                                                    -
           I AGREE TO MAKE PAYNIBNTS TO STUDENTFINANCIAL SERVICES ACCORDING TO THE FOLLOWING SCHEDULE:
                  SUMMER PAYMENT                          $1,462.59                 07/20/18                        -              08/15/18
                                                                                                                                                          THESE CHARGES WILL
                  FALL PAYMENT                            $7,475.46                 08/16/18                        -              12/31/18               APPEAR ON YOUR
                                                                                                                                                          UNIVERSITY ACCOUNT.
                  SPRING PAYMENT                          $8,179.67                 01/01/19                        -              05/31/19

           PAYNIBNT ACTIVITY:
                         Deposit Due                      $1,000.00                     07/16/18
                         Payment CyberSource            ($1,000.00)                     07/18/18




           ACCEPTANCE ··
             I HAVE READ AND ACCEPT THE PROVISIONS SET FORTH IN THE STATEMENT COLUMBIA
                              UNIVERSITY TERMS AND CONDITIONS OF RESIDENCE

                                                                                                                                                         DATE _ _ _  -=,. /
                                                                                                                                                                   2.,0
                                                                                                                                                                    __  / 2..0(
                                                                                                                                                                           __   B_

            OFFICE USE ONLY
           RESERVATIONDEPOSITRECEIVED Y N NIA
           RESERVATIONDEPOSITRETURNED Y N NIA



                               ~~~'LC
        UAHSIGNATURE _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                                                        DATE




- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~ " ' " ' " ' " - - • • • M w ~ ~ ~ , , . . , , . ,..,.,.,.•w•w,w•
                  Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 3 of 16

cl;} COLUMBIA UNIVERSITY                                                                           FORM# 474752
  Facilities and Operations


                                    Housing Compliance Form (Part A)
          Name: Irene Politis                                               Type:    Single Occupancy / Single
       Address: 130 Morningside Drive                                        Unit:   50

                                             You have been assigned to a shared apartment or dormitory. Family
       Multiple Occupancy or                 members and friends are strictly prohibited from sharing this unit with you:•
       Suite Room                            In addition, you are responsible for maintaining a clean and clutter-free
                                             environment, and communication with roommates is strongly encouraged.
                                             You have been assigned as a single person to a single occupancy unit.
       Single Occupancy I Single Person      Should a partner or any dependent children come to live with you, you           :rJ:,SI?
                                             must no,tify UAR in writing immediately.
                                             You intend to live with your partner, indicated below, full-time in your
       Single Occupancy I Couple
                                             UAR assigned unit. ** ADDITIONAL STEPS REQUIRED**
                                             You intend to live with your dependent child/children and partner (if
       Single Occupancy I Family             applicable), indicated below, full-time in your UAR unit.
                                             **ADDITIONAL STEPS REQUIRED**

                                        fany of these policies may result in termination of your Housing Agreement.
                                                                                                ;z1~)2-,0i8
       Student Signature                                                                Date



            **ADDITIONAL STEPS I COUPLES AND FAMILIES ONLY**
  List the name and relationship of your partner and/or dependent child(ren) who will live with you in your
  UAH assigned unit:

       Name                                                 R e1ations
                                                                  . h.IP                              D at e ofB"rth
                                                                                                                 I




  PRIOR TO MOVING IN
  Visit the UAH Office at your scheduled appointment time to complete Part B of the Housing Compliance Form.
  UAH is located at 401 West 119 th Street. PLEASE NOTE: You will not be able to pick up keys and move into your
  assigned unit until you have completed Part B.


  REQUIRED DOCUMENTATION
   •     Photo ID for each resident
   •     Birth certificate for each dependent child (if applicable)
   •     Partner (if applicable) must be present to sign Housing Compliance Form



                                    401 W 119th Street I 212-854-9300 I uah@columbia.edu
                     Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 4 of 16

                   Disclosure of Information on Lead-Based Paint
                          and Lead-Based Paint Hazards



  Irene Politis

  130 Morningside Drive, #50

  New York, NY 10027




Lead Warning Statement
Housing built before 1978 may contain lead-based paint. Lead from paint, paint chips, and dust can pose health hazards if
not taken care of properly. Lead exposure is especially harmful to young children and pregnant women. Before renting
pre-1978 housing, landlords must disclose the presence of known lead-based paint and lead-based paint hazards in the
dwelling. Tenants must also receive a Federally approved pamphlet on lead poisoning prevention.

Lessor's Disclosure (initial)

~A:'.'.           (a) Presence of lead-based paint or lead-based paint hazards:
                      Lessor has no knowledge of lead-based paint and/or lead-based paint hazards in the housing.
                      However, buildings in New York City constructed before 1960 have a high probability of
                      containing lead-based paint in the older layers of paint.


~A:'.'.
                  (b) Records and reports available to the lessor:
                      Lessor has no reports or records pertaining to lead-based paint and/or lead-based paint hazards
                      in the housing.



Lessee's (Tenant) Acknowledgment               (initial)
.,PS, e           (c) Lessee has received copies of all information listed above.

J)~r              (d) Lessee has received the pamphlet "Protect Your Family from Lead in Your Home."

Agent's Acknowledgment          (initial)

    Af '.         (e) Agent has informed the lessor of the lessor's obligations under 42 U.S.C. 4582(d) and is aware of
                      his/her responsibility to ensure compliance.

Certification of Accuracy




                                                                                 n
The following parties have reviewed the information above and certify, to the best of their knowledge, that the information
provided by the signatory is true and accurate.

    c/4.~_0;0'<:                                                                                        :}( .bOI 2o tel
                                            07/19/18
                                                                     '--             /
Lessor                                           Date                      Lesse (Tenant)               Date


                                                                           Lessee (Tenant)              Date
    Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 5 of 16
                                                                                                           *CLW275493-000000*


                                                                 IIIIIIII IIIIII II IIIIII IIIII IIIII IIIII IIIII IIIII IIII IIIIII IIIII IIIII IIIII IIIII IIIII IIII IIII
                                                                  * C L W 2 7 5 4 9 3 - 0 0 0 0 0 0 *


LEASE/COMMENCEMENT OF OCCUPANCY NOTICE FOR PREVENTION OF LEAD-
         BASED PAINT HAZARDS-INQUIRY REGARDING CHILD


        You are required by law to inform the owner if a child under six years of age
resides or will reside in the dwelling unit (apartment) for which you are signing this
lease/commencing occupancy. If such a child resides or will reside in the unit, the owner
of the building is required to perform an annual visual inspection of the unit to determine
the presence of lead-based paint hazards. IT IS IMPORTANT THAT YOU RETURN
THIS FORM TO THE OWNER OR MANAGING AGENT OF YOUR BUILDING TO
PROTECT THE HEAL TH OF YOUR CHILD. If you do not respond to this notice, the
owner is required to attempt to inspect your apartment to determine if a child under six
years of age resides there.
         If a child under six years of age does not reside in the unit now, but does
come to live in it at any time during the year, you must inform the owner in writing
immediately. If a child under six years of age resides in the unit, you should also
inform the owner immediately at the address below if you notice any peeling paint or
deteriorated subsurfaces in the unit during the year.
        Please complete this form and return one copy to the owner or his or her agent
or representative when you sign the lease/commence occupancy of the unit. Keep one
copy of this form for your records. You should also receive a copy of a pamphlet
developed by the New York City Department of Health and Mental Hygiene explaining
about lead-based paint hazards when you sign your lease/commence occupancy.

CHECK ONE:                 0 A child under six years of age resides in the unit

                 _D
----~s-=1--~--------
                               A child under six years of age does not reside in the unit.

                                                    (Occupant signature)
Print occupant's name, address and apartment number:
                                                  Irene Politis

                                                  130 Morningside Drive, #50

                                                  New York, NY 10027



(NOT APPLICABLE TO RENEWAL LEASE) Certification by owner: I certify that I have complied with the
provisions of §27-2056.8 of Article 14 of the Housing Maintenance Code and the rules promulgated
thereunder relating to duties to be perfonmed in vacant units, and that I have provided a copy of the New
York City Department of Health and Mental Hygiene pamphlet
concerning lead-based paint hazards to the occupant.

RETURN THIS FORM TO: ColUillbia University Facilities
                                   University Apartment Housing
                                   400 West 119th Street
                                   New York, NY 10027




                   OCCUPANT: KEEP ONE COPY FOR YOUR RECORDS
                          OWNER COPY/OCCUPANT COPY
                 Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 6 of 16




                                         NOTICE TO TENANT
                             DISCLOSURE OF BEDBUG INFESTATION HISTORY


 Pursuant to the NYC Housing Maintenance Code, an owner/managing agent of residential rental property shall
 furnish to each tenant signing a vacancy lease a notice that sets forth the property's bedbug infestation history.

Nameoftenant(s):     Irene Politis




 Subject Premises:   130 Morningside Drive




 Apt.#: so


 Date of vacancy lease:   01 ;20/1s


                                       BEDBUG INFESTATION HISTORY
                                          (Only boxes checked apply)

 [x] There is no history of any bedbug infestation within the past year in the building or in any
     apartment.

 [ ] During the past year the building had a bedbug infestation history that has been the subject of
     eradication measures. The location of the infestation was on the {see belowl          floor(s).

 [ ] During the past year the building had a bedbug infestation history on the    (see below)       floor(s)
     and it has not been the subject of eradication measures.

 [ ] During the past year the apartment had a bedbug infestation history and eradication measures were
     employed.

 [ ] During the past year the apartment had a bedbug infestation history and eradication measures were
     not employed.

 [ ]   Other:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 Signature of Tenant(s):_C_=====;i::::9:_
                                      _ _ _ _ _ _ _ _ _ _ _D.ated:




 Signature of Owner/Agent:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _~Dated: _ _ _ _ _ _ __

DBB-N (DHCR 10/10)
         Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 7 of 16




                                          OCCUPANCY AGREEMENT

                      (FOR UNITS NOT SUBJECT TO THE RENT STABILIZATION LAW)

Agreement Date: • 7 /19/18

Tenant: Irene Politis

UNIT NUMBER ..:5'-'•'---~ on          5   FLOOR in the BUILDING
130 Morningside Drive                        BOROUGH OF Manhattan               City and State of New York.

Term: _a__ years,~ months, E _ days, beginning on                • 7 /2 • /18   and ending on   • 5/31/19
Occupancy Fees:

            Term               Rent              Start Date      End Date           Number of Days
            Summer          $1,462.59        07/20/18         08/15/18                    27
            Fall:           $7,475.46        08/16/18         12/31/18                   138

            Spring:         $8,179.67        01/01/19         05/31/19                   151


Included Utilities:   &   ETHERNET



PREAMBLE: This Occupancy Agreement contains the agreements between You and Owner
concerning Your rights and obligations and the rights and obligations of Owner. You and Owner
have other rights and obligations which are set forth in government laws and regulations.

The term "Owner" means the person or organization receiving or entitled to receive rent from You for
the Unit at any particular time other than a rent collector or managing agent of Owner. "Owner"
includes the owner of the land or Building, a lessor, or sublessor of the land or Building and a
mortgagee in possession. It does not include a former owner, even if the former owner signed this
Occupancy Agreement.

The term "You" or ''Tenant" means the person or persons signing this Occupancy Agreement as
Tenant and assigns of the signer. This Occupancy Agreement has established a tenant/landlord
relationship between You and Owner.

You should read this Occupancy Agreement and all of its attached parts carefully. If you have any
questions, or if you do not understand any words or statements, get clarification. Once you and
Owner sign this Occupancy Agreement, You and Owner will be presumed to have read it and
understood it. You and Owner admit that all agreements between You and Owner have been written
into this Occupancy Agreement. You understand that any agreements made before or after this
Occupancy Agreement was signed and not written into it will not be enforceable.

THIS OCCUPANCY AGREEMENT is made on date indicated above between Owner,
THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK whose address is
400 West 119th Street, New York, New York 10027 and You, the Tenant, listed above.

    1.   UNIT AND USE
         Owner agrees to lease to You the Unit listed above. The Unit may be a single occupancy/family
         unit, or it may be part of a larger multiple occupancy residence. You shall use the Unit for living
         purposes only. If the Unit is part of a multiple occupancy residence, the Unit may only be
         occupied by You. If the Unit is a couples' or family residence, the Unit may be occupied by You
         and your immediate family provided You remain in occupancy of the Unit. Tenant has informed
         Owner of names of immediate family members who will reside with Tenant in the Unit.

    2.   LENGTH OF OCCUPANCY AGREEMENT
         The term (that means the length) of this Occupancy Agreement is indicated above. If You do
         not do everything You agree to do in this Occupancy Agreement, Owner may have the right
         to end it before the above date. If Owner does not do everything that Owner agrees to do in
         this Occupancy Agreement, You may have the right to end the Occupancy Agreement before
         the ending date.

    3. OCCUPANCY FEES
       a. Subject to the dates of your occupancy, the rent for the Unit is indicated above.
          You may be required to pay other charges to Owner under the terms of this Occupancy
          Agreement. These charges are called "added rent" or "additional rent" and include such items
          as, but not limited to, late fees, interest, lockout charges, damages and cleaning fees. This
          added rent is payable as rent, upon demand by Owner. If You fail to pay the added rent on
          time, Owner shall have the same rights against You as if it were a failure to pay rent.
       b. Tenant acknowledges that the Owner may not fully scrutinize and examine each payment to
          see that the payment submitted is from the Tenant. Accordingly, in the event a third-party
          payment is given for rental due and is accepted by Owner, such acceptance shall not
     Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 8 of 16




          constitute a waiver of Owner's rights nor confer any rights upon the third party nor entitle the
          third party to make a claim as a tenant or right to occupy the Unit or create a tenant/landlord
          relationship. Writings, notations or statements written on the front or back of any check,
          money order or other monetary instrument given to Owner shall not be deemed a part of this
          Occupancy Agreement and shall not be binding on Owner. Owner's acceptance,
          endorsement, deposit or negotiation of the said check, money order or other monetary
          instrument shall not be deemed an acceptance of the conditions on same and Owner may
          accept same as if the said writing, statement or notation did not exist.

4.   RESERVATION FEE
     Tenant has not deposited any sum with Owner as security for the Unit, however Tenant has
     deposited the sum of $1,000.00 with Owner as a reservation fee for the Unit ("Reservation Fee").
     The Reservation Fee will be credited to the Tenant's Student Financial Services (SFS) Account,
     as set forth in Paragraph 33. However, if Tenant does not take occupancy of the Unit for
     whatever reason, the Reservation Fee shall be retained by Owner to cover Owner's reasonable
     administrative expenses.

5.   IF YOU ARE UNABLE TO MOVE IN
     A situation could arise which might prevent Owner from letting You move into the Unit on the
     beginning date set in this Occupancy Agreement. If that should happen the Owner shall have
     the right to reassign You to another unit and the terms of this Occupancy Agreement shall govern
     your occupancy of the other unit. You shall, upon the demand of Owner, execute, acknowledge
     and deliver to Owner an instrument in form reasonably satisfactory to Owner confirming your
     occupancy of the other unit in lieu of this Unit.

6.   CAPTIONS
     In any dispute arising under this Occupancy Agreement, in the event of a conflict between
     the text and a caption, the text controls.

7.   WARRANTY OF HABITABILITY
     a. All of the sections of this Occupancy Agreement are subject to the provisions of the
        Warranty of Habitability Law in the form it may have from time to time during this
        Occupancy Agreement. Under that law, Owner agrees that the Unit and the Building are
        fit for human habitation and that there will be no conditions which will be detrimental to
        life, health or safety.
     b. You will do nothing to interfere or make more difficult Owner's efforts to provide You and
        all other occupants of the Building with the required facilities and services. Any condition
        caused by your misconduct or the misconduct of anyone under your direction or control
        shall not be a breach by Owner.

8.   CARE OF YOUR UNIT• END OF OCCUPANCY AGREEMENT• MOVING OUT
     a. You will take good care of the Unit and will not permit or do any damage to it, except for
        damage which occurs through ordinary wear and tear. You will move out on or before the
        ending date of this Occupancy Agreement and leave the Unit in good order and in the
        same condition as it was when You first occupied it, except for ordinary wear and tear or
        damage caused by fire or other casualty.
     b. At the termination of this Occupancy Agreement Tenant must return to Owner all keys, fobs
        and/or key cards either furnished or otherwise obtained for the entrance door lock. If Tenant
        loses or fails to return any items which were furnished to Tenant by Owner, Tenant shall pay
        Owner the cost of replacing such items.

     c.   When this Occupancy Agreement ends, You must remove all of your movable property.
          You must also remove at your own expense, any wall covering, bookcases, cabinets,
          mirrors, painted murals or any other installation or attachment You may have installed in
          the Unit, even if it was done with Owner's consent. You must restore and repair to its
          original condition those portions of the Unit affected by those installations and removals.
          You have not moved out until all persons, furniture and other property of yours is also out
          of the Unit. If your property remains in the Unit after the Occupancy Agreement ends,
          Owner may either treat You as still in occupancy and charge You for use or may
          consider that You have given up the Unit and any property remaining in the Unit. In this
          event, Owner may either discard the property or store it at your expense. You agree to
          pay Owner for all costs and expenses incurred in removing such property. The provisions
          of this article will continue to be in effect after the end of this Occupancy Agreement.

9.   HOLDOVER PROCEEDINGS
     If Tenant does not vacate and surrender the Unit to Owner at the end of the Occupancy
     Agreement, or on such earlier date upon which the term of this Occupancy Agreement shall
     expire or be canceled or terminated pursuant to any of the conditions or covenants of this
     Occupancy Agreement or pursuant to law, Owner may commence a summary holdover
     proceeding to evict Tenant and any other occupant(s) of the Unit notwithstanding Tenant's
     continued status as a full-time student at Columbia University or an affiliated institution. In the
     event that Tenant holds over after the expiration of the term or any earlier tenmination thereof,
     Tenant acknowledges and agrees that the value for the continued use and occupancy of the Unit
     shall be 300% of the rent provided for herein for each day the Tenant holds over. This agreement
     as to the value of the use and occupancy shall not be construed as Owner's consent to Tenant
   Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 9 of 16




    holding over after the termination of the Occupancy Agreement.

10. CHANGES AND ALTERATIONS TO UNIT
    a. You may not change the lock and/or add any lock to the entrance door of the Unit.
    b. You cannot build in, add to, change or alter, the Unit in any way, including wallpapering,
       painting, repainting, or other decorating, without getting Owner's written consent before
       You do anything. Without Owner's prior written consent, You cannot install or use in the
       Unit any of the following: dishwasher machines, clothes washing or drying machines,
       electric stoves, garbage disposal units, heating, ventilating or air conditioning units or any
       other electrical equipment which, in Owner's reasonable opinion, will overload the
       existing wiring installation in the Building or interfere with the use of such electrical wiring
       facilities by other tenants of the Building. Also, You cannot place in the Unit water-filled
       furniture.

11. YOUR DUTY TO OBEY AND COMPLY WITH LAWS, REGULATIONS AND OCCUPANCY
    AGREEMENT RULES
    a. Government Laws and Orders. You will obey and comply (1) with all present and future
       city, state and federal laws and regulations, which affect the Building or the Unit, and (2)
       with all orders and regulations of Insurance Rating Organizations which affect the Unit
       and the Building. You will not allow any windows in the Unit to be cleaned from the
       outside, unless the equipment and safety devices required by law are used.
    b. Owner's Rules Affecting You. You will obey all Owner's rules listed in this Occupancy
       Agreement and all future reasonable rules of Owner or Owner's agent. Notice of all
       additional rules shall be delivered to You in writing or posted in the lobby or other public
       place in the building. Owner shall not be responsible to You for not enforcing any rules,
       regulations or provisions of another tenant's Occupancy Agreement except to the extent
       required by law.                                   ·
    c. Your Responsibility. You are responsible for the behavior of yourself, of your immediate
       family, your servants and people who are visiting You. You will reimburse Owner as
       additional rent upon demand for the cost of all losses, damages, fines and reasonable
       legal expenses incurred by Owner because You, members of your immediate family,
       servants or people visiting You have not obeyed government laws and orders or the
       agreements or rules of this Occupancy Agreement.

12. OBJECTIONABLE CONDUCT
    As a tenant in the Building, You will not engage in objectionable conduct. Objectionable
    conduct means behavior which makes or will make the Unit or the Building less fit to live in
    for You or other occupants. It also means anything which interferes with the right of others
    to properly and peacefully enjoy their Units, or causes conditions that are dangerous,
    hazardous, unsanitary and detrimental to other tenants in the Building. Objectionable
    conduct by You gives Owner the right to end this Occupancy Agreement.

13. SERVICES AND FACILITIES
   a. Required Services. Owner will provide cold and hot water and heat as required by law,
       repairs to the Unit as required by law, elevator service if the Building has elevator
       equipment, and the utilities, if any, included in the rent. You are not entitled to any rent
       reduction because of a stoppage or reduction of any of the above services unless it is
       provided by law.
   b. The utilities listed above are included in the rent.
   c. Electricity and Other Utilities. If electricity or gas is not included in the rent or is not
       charged separately by Owner, You must arrange for this service directly with the utility
       company. You must also pay directly for telephone service if it is not included in the rent.
    d. Appliances. Appliances supplied by Owner in the Unit are for your use. They will be
       maintained and repaired or replaced by Owner, but if repairs or replacement are made
       necessary because of your negligence or misuse, You will pay Owner for the cost of
       such repair or replacement as additional rent.
    e. Storeroom Use. If Owner permits You to use any storeroom, bike room, laundry or any
       other facility located in the building but outside of the Unit, the use of this space will be at
       your own risk, except for loss suffered by You due to Owner's negligence. You will
       operate at your expense any coin or card operated appliances located in such storeroom
       or laundries.

14. INABILITY TO PROVIDE SERVICES
    Because of a strike, labor trouble, national emergency, repairs, or any other cause beyond
    Owner's reasonable control, Owner may not be able to provide or may be delayed in
    providing any services or in making any repairs to the Building. In any of these events, any
    rights You may have against Owner are only those rights which are allowed by laws in
    effect when the reduction in service occurs.

15. ENTRY TO UNIT
    During reasonable hours and with reasonable notice, except in emergencies, Tenant authorizes
    Owner to enter the Unit for health, safety or emergency reasons and for the purpose of ensuring
    Tenant's compliance with the terms of the Occupancy Agreement and to inspect the Unit. There
    shall be no abatement of the rent for loss of use, or any liability on the part of the Owner by
    reason of inconvenience, annoyance or injury to business arising from the making of any repairs
 Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 10 of 16




    or alterations to any portion of the building or the Unit, and for the following reasons:
   a. To erect, use and maintain pipes and conduits in and through the walls and ceilings of the
       Unit; to inspect the Unit and to make any necessary repairs or changes, including cleaning
       and refreshing of common areas, and other units within the apartment or suite as Owner
       decides necessary. Your rent will not be reduced because of any of this work or any other
       work that occurs in the building or neighboring buildings, unless required by Law.
   b. To show the Unit to persons who may wish to become owners or lessees of the entire
       Building or the Unit or may be interested in lending money to Owner;
   c. For four months before the end of the Occupancy Agreement, to show the Unit to persons
       who wish to rent it;
   d. If during the last month of the Occupancy Agreement You have moved out and removed all
       or almost all of your property from the Unit, Owner may enter to make changes, repairs, or
       redecorations. Your rent will not be reduced for that month and this Occupancy Agreement
       will not be ended by Owner's entry.
   e. If at any time You are not personally present to permit Owner or Owner's representative to
       enter the Unit and entry is necessary or allowed by law or under this Occupancy Agreement,
       Owner or Owner's representatives may nevertheless enter the Unit. Owner may enter by
       force in an emergency. Owner will not be responsible to You unless during this entry, Owner
       or Owner's representative is negligent or misuses your property.

16. SUBLETTING; ABANDONMENT
   a. Subletting. Tenant understands and agrees that without limiting any other provision of
       this Occupancy Agreement, no request for permission to sublet the Unit will be
       considered by the Owner unless: a) Tenant is and retains Tenant's status as a full-time
       housing eligible Columbia University affiliate; b) Tenant agrees to return to the Unit at
       the expiration of the sublease term; c) the sublease term is for 30 days or more; d)
       Tenant will be away from Columbia for approved academic field work or research
       outside the New York metropolitan area or for summer or winter vacation; e) Tenant's
       rent account is current. Tenant may only sublet with the written permission of
       Columbia University upon completion of an application and compliance with the terms
       and procedures set forth therein.
       Tenants of 517 West 121" Street (Teachers College "New Residence") and 500 Riverside
       Drive (International House) are not permitted to sublease their units.
    b. Abandonment. If You move out of the Unit (abandonment) before the end of this
       Occupancy Agreement without the consent of Owner, this Occupancy Agreement will not
       be ended. You will remain responsible for each payment of rent as it becomes due until
       the end of this Occupancy Agreement. In case of abandonment, your responsibility for
       rent will end only if Owner chooses to end this Occupancy Agreement for default as
       provided in Paragraph 17.

17. DEFAULT
   a. You default under the Occupancy Agreement if You act in any of the following ways:
      (1) You fail to carry out any agreement or provision of this Occupancy Agreement;
      (2) You or another occupant of the Unit behaves in an objectionable manner;
      (3) You do not take possession or move into the Unit ten (10) days after the beginning of
           this Occupancy Agreement;
      (4) You and other legal occupants of the Unit move out permanently before this
           Occupancy Agreement ends;
           If You do default in any one of these ways, other than a default in the agreement to
           pay rent, Owner may serve You with a written notice to stop or correct the specified
           default within ten (10) days. You must then either stop or correct the default within
           ten (10) days, or, if You need more than ten (10) days, You must begin to correct the
           default within ten (10) days and continue to do all that is necessary to correct the
           default as soon as possible.
   b. If You do not stop or begin to correct a default within ten (10) days, Owner may give You
      a second written notice that this Occupancy Agreement will end six (6) days after the
      date the second written notice is sent to You. At the end of the six (6) day period, this
      Occupancy Agreement will end and You then must move out of the Unit. Even though
      this Occupancy Agreement ends, You will remain liable to Owner for unpaid rent up to
      the end of this Occupancy Agreement, the value of your occupancy, if any, after the
      Occupancy Agreement ends, and damages caused to Owner after that time as stated in
      Paragraph 20.
   c. If You do not pay your rent when this Occupancy Agreement requires after a personal
      demand for rent has been made, or within three (3) days after a statutory written demand
      for rent has been made, or if the Occupancy Agreement ends, Owner may do the
      following: (1) enter the unit and retake possession of it if You have moved out or (2) go to
      court and ask that You and all other occupants in the Unit be compelled to move out.
      Once this Occupancy Agreement has been ended, whether because of default or
      otherwise, You give up any right You might otherwise have to reinstate or renew the
      Occupancy Agreement.

18. REMEDIES OF OWNER AND YOUR LIABILITY
    If this Occupancy Agreement is ended by Owner because of your default, the following are
    the rights and obligations of You and Owner.
   a. You must pay your rent until this Occupancy Agreement has ended. Thereafter,
  Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 11 of 16




      You must pay an equal amount for what the law calls "use and occupancy" until You
      actually move out.
   b. Once You are out, Owner may re-rent the Unit or any portion of it for a period of time
      which may end before or after the ending date of this Occupancy Agreement. Owner
      may re-rent to a new tenant at a lesser rent or may charge a higher rent than the rent in
      this Occupancy Agreement.
   c. Whether the Unit is re-rented or not, You must pay to Owner as damages:
      (1) the difference between the rent in this Occupancy Agreement and the amount, if any,
          of the rents collected in any later Occupancy Agreement or Occupancy Agreements of
          the Unit for what would have been the remaining period of this Occupancy
         Agreement; and
        (2) Owner's expenses for advertisements, broker's fees and the cost of putting the Unit
            in good condition for re-rental; and
        (3) Owner's expenses for attorney's fees.
   d.   If the rent collected by Owner from a subsequent tenant of the Unit is more than the
        unpaid rent and damages which You owe Owner, You cannot receive the difference.
        Owner's failure to re-rent to another tenant will not release or change your liability for
        damages, unless the failure is due to Owner's deliberate inaction.

19. ADDITIONAL OWNER REMEDIES
    If You do not do everything You have agreed to do, or if You do anything which shows that
    You intend not to do what You have agreed to do, Owner has the right to ask a Court to
    make You carry out your agreement or to give the Owner such other relief as the Court can
    provide. This is in addition to the remedies in Paragraphs 17 and 18 of this Occupancy
    Agreement.

20. FEES AND EXPENSES
   a. Owner's Right. You must reimburse Owner for any of the following fees and expenses
       incurred by Owner:
       (1) Making any repairs to the Unit or the Building which result from misuse or negligence
           by You or persons who live with You, visit You, or work for You;
       (2) Repairing or replacing property damaged by Your misuse or negligence;
       (3) Correcting any violations of city, state or federal laws or orders and regulations of
           insurance rating organizations concerning the Unit or the Building which You or
           persons who live with You, visit You, or work for You have caused;
       (4) Preparing the Unit for the next tenant if You move out of your Unit before the
           Occupancy Agreement ending date;
       (5) Any legal fees and disbursements for legal actions or proceedings brought by Owner
           against You because of an Occupancy Agreement default by You or for defending
           lawsuits brought against Owner because of your actions;
       (6) Removing all of your property after this Occupancy Agreement is ended;
       (7) All other fees and expenses incurred by Owner because of your failure to obey any
           other provisions and agreements of this Occupancy Agreement;
       These fees and expenses shall be paid by You to Owner as additional rent within 30
       days after You receive Owner's bill or statement. If this Occupancy Agreement has
       ended when these fees and expenses are incurred, You will still be liable to Owner for
       the same amount as damages.
    b. Tenant's Right. Owner agrees that unless subparagraph 5 of this Paragraph
       20 has been stricken out of this Occupancy Agreement, You have the right to collect
       reasonable legal fees and expenses incurred in a successful defense by You of a lawsuit
       brought by Owner against You or brought by You against Owner to the extent provided
       by Real Property Law, section 234.

21. LOSS, DAMAGES OR INCONVENIENCE
    Unless caused by the negligence or misconduct of Owner or Owner's agents or employees,
    Owner or Owner's agents and employees are not responsible to You for any of the following
    (1) any loss of or damage to You or your property in the Unit or the Building due to any
    accidental or intentional cause, even a theft or another crime committed in the Unit or
    elsewhere in the Building; (2) any loss of or damage to your property delivered to any
    employee of the Building (i.e., doorman, superintendent, etc.,); or (3) any damage or
    inconvenience caused to You by actions, negligence or violations of a Occupancy
    Agreement by any other tenant or person in the Building except to the extent required by
    law.
    Owner will not be liable for any temporary interference with light, ventilation, or view caused
    by construction by or in behalf of Owner. Owner will not be liable for any such interference
    on a permanent basis caused by construction on any parcel of land not owned by Owner.
    Also, Owner will not be liable to You for such interference caused by the permanent closing,
    darkening or blocking up of windows, if such action is required by law. None of the
    foregoing events will cause a suspension or reduction of the rent or allow You to cancel the
    Occupancy Agreement.

22. FIRE OR CASUAL TY
   a. If the Unit becomes unusable, in part or totally, because of fire, accident or other
  Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 12 of 16




      casualty, this Occupancy Agreement will continue unless ended by Owner under C
      below or by You under D below. But the rent will be reduced immediately. This reduction
      will be based upon the part of the Unit which is unusable. The Owner may also elect to
      reassign Tenant to a different Unit pursuant to Paragraph 35.
   b. Owner will repair and restore the Unit, unless Owner decides to take actions described in
      C below.
   c. After a fire, accident or other casualty in the Building, Owner may decide to tear down
      the Building or to substantially rebuild it. In such case, Owner need not restore the Unit
      but may end this Occupancy Agreement. Owner may do this even if the Unit has not
      been damaged, by giving You written notice of this decision within 30 days after the date
      when the damage occurred. If the Unit is usable when Owner gives You such notice, this
      Occupancy Agreement will end 60 days from the last day of the calendar month in which
      You were given the notice.
   d. If the Unit is completely unusable because of fire, accident or other casualty and it is not
      repaired in 30 days, You may give Owner written notice that You end the Occupancy
      Agreement. If You give that notice, this Occupancy Agreement is considered ended on
      the day that the fire, accident or casualty occurred. Owner will refund your security
      deposit and the pro rata portion of rents paid for the period in which the casualty
      happened.

   e.   Unless prohibited by the applicable insurance policies, to the extent that such insurance
        is collected, You and Owner release and waive all right of recovery against the other or
        anyone claiming through or under each applicable policy by way of subrogation.

23. PUBLIC TAKING
    The entire building or a part of it can be acquired (condemned) by any government or
    government agency for a public or quasi-public use or purpose. If this happens, this
    Occupancy Agreement shall end on the date the government or agency takes title and You
    shall have no claim against Owner for any damage resulting; You also agree that by signing
    this Occupancy Agreement, You assign to Owner any claim against the government or
    government agency for the value of the unexpired portion of this Occupancy Agreement.

24. SUBORDINATION CERTIFICATE AND ACKNOWLEDGMENTS
    All leases and mortgages of the Building or of the land on which the Building is located, now
    in effect or made after this Occupancy Agreement is signed, come ahead of this Occupancy
    Agreement. In other words, this Occupancy Agreement is "subject and subordinate to" any
    existing or future lease or mortgage on the Building or land, including any renewals,
    consolidations, modifications and replacements of these leases or mortgages. If certain
    provisions of any of these leases or mortgages come into effect, the holder of such lease or
    mortgage can end this Occupancy Agreement. If this happens, You agree that You have no
    claim against Owner or such lease or mortgage holder. If Owner requests, You will sign
    promptly an acknowledgment of the "subordination" in the form that Owner requires.
    You also agree to sign (if accurate) a written acknowledgment to any third party designated
    by Owner that this Occupancy Agreement is in effect, that Owner is performing Owner's
    obligations under this Occupancy Agreement and that you have no present claim against
    Owner.

25. TENANT'S RIGHT TO LIVE IN AND USE THE UNIT
    If You pay the rent and any required additional rent on time and You do everything You
    have agreed to do in this Occupancy Agreement, your tenancy cannot be cut off before the
    ending date, except as provided for in this Occupancy Agreement.

26. BILLS AND NOTICE
   a. Notices to You. Any notice from Owner or Owner's agent or attorney will be considered
      properly given to You if it (1) is in writing; (2) is signed by or in the name of Owner or
      Owner's agent; and (3) is addressed to You at the Unit and delivered to You personally or
      sent by registered or certified mail to You at the Unit. The date of service of any written
      notice by Owner to you under this agreement is the date of delivery or mailing of such
      notice.
   b. Notices to Owner. If You wish to give a notice to Owner, you must write it and deliver it
      or send it by registered or certified mail to Owner at the address noted on page 1 of this
      Occupancy Agreement or at another address of which Owner or Agent has given You
      written notice.

27. GIVING UP RIGHT TO TRIAL BY JURY AND COUNTERCLAIM
   a. Both You and Owner agree to give up the right to a trial by jury in a court action,
       proceeding or counterclaim on any matters concerning this Occupancy Agreement, the
       relationship of You and Owner as Tenant and Owner or your use or occupancy of the
       Unit. This agreement to give up the right to a jury trial does not include claims for personal
       injury or property damage.
    b. If Owner begins any court action or proceeding against You which asks that You be
       compelled to move out, You cannot make a counterclaim unless You are claiming that
       Owner has not done what Owner is supposed to do about the condition of the Unit or the
       Building.
  Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 13 of 16




28. NO WAIVER OF OCCUPANCY AGREEMENT PROVISIONS
   a. Even if Owner accepts your rent or fails once or more often to take action against You
      when You have not done what You have agreed to do in this Occupancy Agreement, the
      failure of Owner to take action or Owner's acceptance of rent does not prevent Owner
      from taking action at a later date if You again do not do what You have agreed to do.
   b. Only a written agreement between You and Owner can waive any violation of this
      Occupancy Agreement.
   c. If You pay and Owner accepts an amount less than all the rent due, the amount received
      shall be considered to be in payment of all or a part of the earliest rent due. It will not be
      considered an agreement by Owner to accept this lesser amount in full satisfaction of all
      of the rent due.
   d. Any agreement to end this Occupancy Agreement and also to end the rights and
      obligations of You and Owner must be in writing, signed by You and Owner or Owner's
      agent. Even if You give keys to the Unit and they are accepted by any employee, or
      agent, or Owner, this Occupancy Agreement is not ended.

29.   CONDITION OF THE UNIT
      You acknowledge that Owner has made no representations concerning the condition of the Unit
      and that You agree to take possession of the Unit in its "as is" condition.

30. FULL-TIME AFFILIATION AND HOUSING ELIGIBILITY
    Tenant understands that this Unit is being rented to Tenant because Tenant is a full-time
    housing eligible student at Columbia University or an affiliated institution. If for any reason
    Tenant ceases to be a full-time housing eligible student at Columbia University or an affiliated
    institution, the Occupancy Agreement will end thirty days after such termination and Tenant
    agrees to vacate the Unit not later than the end of such thirty-day period. Tenant agrees to notify
    the Office of University Apartment Housing promptly if Tenant ceases to be such a full-time
    housing eligible student.

31. PROOF OF FULL-TIME AFFILIATION
    At any time during the term of this Occupancy Agreement, Tenant agrees upon request to
    promptly furnish to Owner at its office of University Apartment Housing at 401 West 119th Street
    or uah@columbia.edu with proof that Tenant is a full-time housing eligible student at Columbia
    University or an affiliated institution. Tenant's failure to furnish said proof within seven (7) days of
    the request shall be a material breach of this Occupancy Agreement.

32. ADDITIONAL RENT
    All payments other than the rent to be made by Tenant pursuant to this Occupancy Agreement
    shall be deemed additional rent. This includes such items as, but not limited to, late fees,
    interest, lockout charges, damages and cleaning fees. In the event of any nonpayment thereof
    within ten (10) days after Tenant is given written notification of its default in paying said
    additional rent, Owner shall have all rights and remedies provided for herein or by law for
    nonpayment of rent. If such monies accrue after Tenant vacates the Unit, they shall remain due
    after Tenant vacates the Unit and then such monies shall be recoverable as contractual
    damages pursuant to the Occupancy Agreement.

33. STUDENT FINANCIAL SERVICES
    All rent charges will appear on the Student Account Statement produced by Student Financial
    Services (SFS) and are payable in the manner directed by that office. Payments must be
    payable to the order of Columbia University and include the student's nine-digit University ID
    number. They may be made by mail to Processing Center, Columbia University Student Account
    Payments, Post Office Box 1385, New York, NY 10008-1385, or in person at 210 Kent Hall. For
    payment options, please call (212) 854-4400 or visit Student Financial Services.
    Failure to make timely payments, or payment for which there are insufficient funds when
    presented for collection, may result in cancellation of the Occupancy Agreement at the discretion
    of Owner. Please note that nonpayment does not constitute cancellation or exemption
    from cancellation by the Tenant. Late payments are subject to late fees and interest in
    accordance with Student Financial Services' policies and procedures.

34. CLEANING OR DAMAGE CHARGES
    During the term of the Occupancy Agreement or upon move out, cleaning or damage charges
    may be applied.

35. REASSIGNMENT
    In the event of damage to the Unit resulting from fire, water, steam or other casualty, which in
    Owner's sole judgment, reasonably exercised, makes the Unit uninhabitable, the Owner may
    reassign Tenant to another housing accommodation on five (5) days' notice, except in an
    emergency in which case no notice shall be required. The terms and conditions of this
    Occupancy Agreement shall govern Tenant's occupancy of the new housing accommodation,
    and if Owner so requests, Tenant shall enter into a new Occupancy Agreement for the new
    housing accommodation. If such substitute housing accommodation is not available, Owner may
    terminate this Occupancy Agreement without any liability or obligation to Tenant.
     Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 14 of 16




36. WINDOW GUARDS
    Tenant is hereby notified that under Section 131.1 of the New York City Health Code, Owner is
    required to install window guards in the Unit if a child or children ten (10) years old or under lives
    or resides in the Unit. If there is any child ten (10) years of age or younger residing in the Unit,
    Tenant is required by this section of the Health Code to notify the Owner at the Office of
    University Apartment Housing, 401 West 119th Street, New York, New York 10027, by certified
    or registered mail, return receipt requested. If Owner has not made this installation it is because
    Tenant has not notified Owner that children in this age group live or reside in the Unit. If at some
    future date a child ten (10) years or younger becomes a resident of the Unit, Owner shall not be
    required to install window guards in the Unit unless and until Tenant infonms Owner by certified
    or registered mail, return receipt requested of the child's residency.

37. FIRE ALARM SYSTEM
     Placing false alarms, interfering with proper function of a fire alarm system or any other safety
     device, or tampering with or removing fire hoses, carbon monoxide detectors, smoke detectors,
     extinguishers or other safety equipment is prohibited.

38. SECURITY SYSTEMS
    Tenant acknowledges that the Owner makes no representation and assumes no responsibility
    whatsoever with respect to the functioning or operation of any of the human or mechanical
    security systems which the Owner does or may provide, including, without limitation, desk
    person, lobby attendants, or TV monitoring. Tenant agrees that the Owner shall not be
    responsible or liable for any bodily harm or property loss or damage of any kind or nature which
    Tenant or any members of Tenant's family, employees or guest may suffer or incur by reason of
    any claim that the Owner, its agents or employees or any mechanical or electronic system in the
    building has been negligent or has not functioned properly or that some other or additional
    security measure or system could have prevented the bodily harm or property loss or damage.

39. ROOFTOP ACCESS
    Use of the roof of the Building for any purpose other than emergency evacuation is prohibited.

40. NO FIREARMS
    Firearms, explosives or any type of weapon, including air pistols, BB guns, and fireworks of any
    type, are not permitted.

41. PERSONAL PROPERTY AND RENTERS INSURANCE
    In accordance with Paragraph 21 of the Occupancy Agreement, Owner assumes no
    responsibility for the Tenant's personal property while they live in University Apartment Housing
    units. Owner strongly recommends that students living in University Housing purchase property
    insurance on their own, or ensure that they are covered by their parents' property insurance.
    Insurance coverage is the responsibility of each individual student. For further infonmation,
    please visit our website.

42. SPRINKLER SYSTEM
    The Unit does not have an operative sprinkler system.




        ATTACHED RULES WHICH ARE A PART OF THE OCCUPANCY AGREEMENT
                        AS PROVIDED BY PARAGRAPH 11

1.    Public Access Ways
      (a) Tenants shall not block or leave anything in or on fire escapes, the sidewalks, entrances,
      driveways, elevators, stairways, or halls. Public access ways shall be used only for entering and
      leaving the Unit and the Building. Only those elevators and passageways designated by Owner
      can be used for deliveries.
      (b) Baby carriages, bicycles or other property of Tenants shall not be allowed to stand in the
      halls, passageways, public areas or courts of the Building.

2.    Bathroom and Plumbing Fixtures
      The bathrooms, toilets and wash closets and plumbing fixtures shall only be used for the
      purposes for which they were designed or built; sweepings, rubbish bags, acids or other
      substances shall not be placed in them.

3.    Refuse
      Carpets, rugs or other articles shall not be hung or shaken out of any window of the Building.
      Tenants shall not sweep or throw or permit to be swept or thrown any dirt, garbage or other
      substances out of the windows or into any of the halls, elevators or elevator shafts. Tenants shall
      not place any articles outside of the Units or outside of the Building except in safe containers
      and only at places chosen by Owner.
        Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 15 of 16




   4.     Elevators
          The service elevators, if any, shall be used by messengers and trades people for entering and
          leaving, and the passenger elevators, if any, shall not be used by them for any purpose.

   5.     Laundry
          Laundry and drying apparatus, if any, shall be used by Tenants in the manner and at the times
          that the superintendent or other representative of Owner may direct. Tenants shall not dry or air
          clothes on the roof.

   6.     Noise
          Tenants, their families, guests, employees, or visitors shall not make or permit any disturbing
          noises in the Unit or Building or permit anything to be done that will interfere with the rights,
          comforts or convenience of other tenants. Also, Tenants shall not play a musical instrument or
          operate or allow to be operated a phonograph, CD player, radio or television set so as to disturb
          or annoy any other occupant of the Building.

   7.     No Projections
          An aerial may not be erected on the roof or outside wall of the Building without the written
          consent of Owner. Also, awnings or other projections shall not be attached to the outside walls
          of the Building or to any balcony or terrace.

   8.     No Pets
          Dogs or animals of any kind shall not be kept or harbored in the Unit, unless in each instance it
          be expressly permitted in writing by Owner. This consent, if given, can be taken back by Owner
          at any time for good cause on reasonably given notice. Unless carried or on a leash, a dog shall
          not be permitted on any passenger elevator or in any public portion of the building. Also, dogs
          are not permitted on any grass or garden plot under any condition. Because of the health hazard
          and possible disturbance of other tenants which arise from the uncontrolled presence of animals,
          especially dogs, in the building, the strict adherence to the provisions of this rule by each tenant
          is a material requirement of each occupancy agreement. Tenants' failure to obey this rule shall
          be considered a serious violation of an important obligation by the tenant under this occupancy
          agreement. Owner may elect to end this occupancy agreement based upon this violation.

   9,     Moving
          Tenants can use the elevator to move furniture and possessions only on designated days and
          hours. Owner shall not be liable for any costs, expenses or damages incurred by Tenants in
          moving because of delays caused by the unavailability of the elevator.

   10. Floors
       Unit floors shall be covered with rugs or carpeting of at least 80% of the floor area of each room
       excepting only kitchens, pantries, and bathrooms. You may not install wall-to-wall carpeting
       without the prior written consent of the Owner. If such permission is obtained, Tenant will, at the
       end of the Occupancy Agreement, or any earlier termination thereof, and at Tenant's own cost
       and expense, remove the carpeting and restore and repair the flooring.

   11. Window Guards
       IT IS A VIOLATION OF LAW TO REFUSE, INTERFERE WITH INSTALLATION, OR REMOVE
       WINDOW GUARDS WHERE REQUIRED. (SEE PARAGRAPH 36)


TO CONFIRM OUR AGREEMENTS, OWNER AND YOU RESPECTIVELY SIGN THIS
OCCUPANCY AGREEMENT AS OF THE DAY AND YEAR FIRST WRITTEN ON PAGE 1.



THE TRUSTEES OF COLUMBIA UNIVERSITY

                              u
  THE CITY OF NEW YORK



                                              Date



                                              Date



    Tenant Signature                          Date
                        Case 1:18-cv-07831-PAC Document 42-3 Filed 02/15/19 Page 16 of 16


                                                                                                                                 APPENDIX A


                                                          WINDOW GUARDS REQUIRED
                                                                                 Lease Notice to Tenant
                                                     You ore required by law to have window guards installed in all windows
                                                     ii a child 10 years of age or younger lives in your apartment.
 THE CITY oF NEw Yorur
 DEPARTMENT OF HEALTH                                Your landlord is required by law to install window guards in your apartment:
  AND MENTAL HYGIENE
                                                        ii a child 10 years of age or younger lives in your apartment,
Michael R. Bloomberg
        Mayor
                       Thomas R. Frieden, MD, MPH
                             Commissioner
                                                                                      OR
                                                        if you ask him to install window guards at any time (you need not give a reason).


   It is a violation of /aw to refuse, interfere with installation, or remove window guards where required.




                                                    •
                                          CHECK ONE

                                                          CHILDREN 10 YEARS OF AGE OR
                                                          YOUNGER LIVE IN MY APARTMENT



                                                    K7'] NO CHILDREN 10 YEARS OF AGE OR
                                                    J.C:,,!.. YOUNGER LIVE IN MY APARTMENT




                                                    •     I WANT WINDOW GUARDS EVEN THOUGH
                                                          I HAVE NO CHILDREN 10 YEARS OF AGE
                                                          OR YOUNGER




                                                                       Irene Politis
                                                                      :fenant (Print)



                                                                      Tenant's Sign lure:

                                                                      130 Morningside Drive                                         50
                                                                      Tenant's Address                                               Apt No.

  RETURN THIS FORM TO:

            Columbia University Facilities University Apartment Housing
            Owner/Manager

            400 West 119th Street, New York, NY 10027
            Owner/Manager's Address




                                                          For Further Information Call:
                                                     Window Faffs Prevention (212) 676-2162


WF-013 (Rev. 11/02)
